DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Applicant’s arguments filed on February 10, 2021, in which claims 1-20 are presented for further examination.

Response to Arguments
Applicant's arguments filed on February 10, 2021 have been fully considered but they are not persuasive. Applicant asserted that the claims impose a meaningful limit beyond the alleged abstract ideas of “concepts performed in the human mind” and the examiner has failed to establish a case of unpatentability under the 2019 Revived Patent Subject Matter Eligibility Guidance” (2019 PEG).
The examiner has established a prima facie case of unpatentability by providing a reasoned rationale that identifies the concept recited in the claim and explaining why it is considered an abstract idea by comparing the recited concept to concepts courts have found to be abstract ideas. In this hypothetical, the examiner met this burden by identifying that the recited steps of the claim describe “monitor one or more recurring files of the plurality of files…; determine if the cumulative file size associated with each of the one or more recurring files exceeds an adjustable threshold; and add data describing the recurring file to an exclusion list; and transmit the exclusion list to a device management server for analysis; receive a master exclusion list from the device management server based on the analysis…; and , the master 
As a reminder, the 2019 Update: Revived Patent Subject Matter Eligibility Guidance” (2019 PEG) explains that courts consider the determination of whether a claim is eligible, which involves identifying whether an exception such as an abstract idea is being claimed, to be a question of law. Accordingly, courts do not rely on evidence, such as publications, to find that a claimed concept is a judicial exception.
In maintaining the rejection, the examiner can explain that the abstract idea has been identified in the prior office action and an explanation provided pointing to similar concepts found to be abstract by the courts, noting that the response does not provide any arguments that support finding a meaningful distinction between the claimed concept and the other abstract ideas identified in the office action.
Accordingly, at step 2A, prong one, the claims recites “monitor one or more recurring files of the plurality of files…; determine if the cumulative file size associated with each of the one or more recurring files exceeds an adjustable threshold; and add data describing the recurring file to an exclusion list; and transmit the exclusion list to a device management server for analysis; receive a master exclusion list from the device management server based on the analysis…; and , the master exclusion list including data describing a set of excluded files to be stored in the local storage resource of the information handling system”.

The limitation of determine if the cumulative file size associated with each of the one or more recurring files exceeds an adjustable threshold and transmit the exclusion list to a device management for analysis, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitations of generic computer components. That is, nothing in the claim element preclude the step from practically being performed in the mind. For example, “determining” in the context of the claim encompasses an observation or evaluation that analyzed the gathered recurring files of the plurality of files to add data describing the recurring file to an exclusion list”.
The limitation of receive a master exclusion list from the device management server based on the analysis, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitations of generic computer components. That is, nothing in the claim element preclude the step from practically being performed in the mind. For example, “determining” in the context of the claim encompasses an observation or evaluation that displays certain results based the analysis of the gathered recurring files of the plurality of files to add data describing the recurring file to an exclusion list” in the context of this claim encompasses the user analyzing and determining at least part of the 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the limitation of generic computer components, then it falls within the “Mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea
This judicial exception is not integrated into a practical application. In particular, the claims recites the additional elements “network”, a local storage”, and “a device management server”, and “storing the set of excluded files into the local storage resource of the information handling system”. The network, local storage, and device management server, in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the judicial exception using a generic computer component (see MPEP 2106.05(f). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)). The “storing the set of excluded files into the local storage resource of the information handling system", does not add a meaningful limitation to the system, and is an extra-solution activity that does not meaningfully limit the claim. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Note that, the specification [0021] and [0029], the information handling system component includes a memory, one or more processing resources such as a central processing unit (CPU) or hardware or software control logic, which may be used to monitor all files being written to a write filter overlay in information handling system and determine which of the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the monitoring, analyzing and receiving steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are no patent eligible.
Furthermore, at par. [0040] of the original specification as indicated by the Applicant, states that the write filter overlay is a suitable system, apparatus, or device operable to store files generated by information handling system. Write filter overlay stores files generated by information handling system at runtime, which are removed when information handling system is rebooted. As such, information handling system uses the write filter overlay to provide a clean experience for guests, increase security of computing environment, and the write filter overlay has a finite address space used to store files, wherein the information handling system may be automatically rebooted if the address space becomes full. To reduce such a risk, the write filter overlay is associated with an adjustable threshold file size which the write filter module can use to identify, and redirect, files that exceed the adjustable threshold, thus preventing the finite address space of the write filter overlay from becoming full. Whereas the device management server analyzes the exclusion list to generate a master exclusion list and store the set of excluded files into the local storage resource of the information handling system. Therefore, .

Claim Objections
Claim 9 is objected to because of the following informalities: claim 9, line 3, recites “handing”. This should read as “handling”. Appropriate correction is required.

Drawings
The drawings are objected to because figs. 1-3 do not provide an arrow to indicate how the drawing items are connected. For example, fig.1, it is unclear how items 160, 170 and 180 respectively are connected or as whether there are bi-directional or unidirectional connected. At fig.2, it is unclear how items 180, 170, 160, 200, 210, 220, and 150 respectively are connected. At fig.3, it is unclear how items 180, 170, 310-1, 310-2, 310-3, and 310-N respectively are connected. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-5, 7-10, 12-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recite a system, and method comprising a combination of concrete devices (a memory, processor and display), and therefore they are machine, which is a statutory category of invention.
At step 2A, prong one, the claims recites “monitor one or more recurring files of the plurality of files…; determine if the cumulative file size associated with each of the one or more recurring files exceeds an adjustable threshold; and add data describing the recurring file to an exclusion list; and transmit the exclusion list to a device management server for analysis; receive a master exclusion list from the device management server based on the analysis…; and , the master exclusion list including data describing a set of excluded files to be stored in the local storage resource of the information handling system”.

The limitation of determine if the cumulative file size associated with each of the one or more recurring files exceeds an adjustable threshold and transmit the exclusion list to a device management for analysis, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitations of generic computer components. That is, nothing in the claim element preclude the step from practically being performed in the mind. For example, “determining” in the context of the claim encompasses an observation or evaluation that analyzed the gathered recurring files of the plurality of files to add data describing the recurring file to an exclusion list”.
The limitation of receive a master exclusion list from the device management server based on the analysis, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitations of generic computer components. That is, nothing in the claim element preclude the step from practically being performed in the mind. For example, “determining” in the context of the claim encompasses an observation or evaluation that displays certain results based the analysis of the gathered recurring files of the plurality of files to add data describing the recurring file to an exclusion list” in the context of this claim encompasses the user analyzing and determining at least part of the 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the limitation of generic computer components, then it falls within the “Mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea
This judicial exception is not integrated into a practical application. In particular, the claims recites the additional elements “network”, a local storage”, and “a device management server”, and “storing the set of excluded files into the local storage resource of the information handling system”. The network, local storage, and device management server, in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the judicial exception using a generic computer component (see MPEP 2106.05(f). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)). The “storing the set of excluded files into the local storage resource of the information handling system", does not add a meaningful limitation to the system, and is an extra-solution activity that does not meaningfully limit the claim. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Note that, the specification [0021] and [0029], the information handling system component includes a memory, one or more processing resources such as a central processing unit (CPU) or hardware or software control logic, which may be used to monitor all files being written to a write filter overlay in information handling system and determine which of the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the monitoring, analyzing and receiving steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 2 recites the same abstract idea of "a human gathering data". The claim recites the additional limitations of "wherein the device management server is configured to: receive a plurality of exclusion lists, each exclusion list including data describing one or more excluded files, and each exclusion list transmitted by an information handling system in the computing environment; select the set of excluded files from the plurality of exclusion lists; generate the master exclusion list; and transmit the master exclusion list to each information handling system in the computing environment", which elaborates in the abstract idea of a human gathering data, and therefore, does not amount to significantly more than the abstract idea.


which integrates into a practical application that renders claim 3 eligible under 35 USC 101.

Claim 4 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 4 recites the same abstract idea of "a human gathering data". The claim recites the additional limitations of "wherein the file exclusion driver is further configured to: identify one or more large files of the plurality of files, each of the one or more large files associated with a file size that exceeds the adjustable threshold; and add data describing the one or more large files to the exclusion list", which elaborates in the abstract idea of a human gathering data, and therefore, does not amount to significantly more than the abstract idea.

Claim 5 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 5 recites the same abstract idea of "a human gathering data". The claim recites the additional limitations of "wherein the file exclusion driver is further configured to: identify one or more folders storing the one or more recurring files on the information handling system; and add data describing the one or more folders to the exclusion list", which elaborates in the abstract idea of 

Claim 6 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 6 recites the same abstract idea of "a human gathering data". The claim recites the additional limitations of "wherein the file exclusion service is further configured to: redirect the set of excluded files from being stored in the write filter overlay of the information handling system via an application programming interface", which integrates into a practical application that render claim 6 eligible under 35 USC 101.

Claim 7 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 7 recites the same abstract idea of "a human gathering data". The claim recites the additional limitations of " wherein the cumulative file size is comprised of a file size for each instance in which the recurring file was previously stored in the write filter overlay ", which elaborates in the abstract idea of a human gathering data, and therefore, does not amount to significantly more than the abstract idea.

Claim 8 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 8 recites the same abstract idea of "a human gathering data". The claim recites the additional limitations of " wherein the one or more recurring files include at least one of: a plurality of log files; a plurality of browser cache files; and a plurality of application cache files", which elaborates in the abstract idea of a human gathering data, and therefore, does not amount to significantly more than the abstract idea.

At step 2A, prong one, the claims recites “monitor one or more recurring files of the plurality of files…; determine if the cumulative file size associated with each of the one or more recurring files exceeds an adjustable threshold; and add data describing the recurring file to an exclusion list; and transmit the exclusion list to a device management server for analysis; receive a master exclusion list from the device management server based on the analysis…; and , the master exclusion list including data describing a set of excluded files to be stored in the local storage resource of the information handling system”.
The limitations of monitoring one or more recurring files of the plurality of files, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitations of generic computer components. That is, nothing in the claim element preclude the step from practically being performed in the mind. For example, “monitoring” in the context of the claim encompasses an observation or evaluation that gathers recurring files of the plurality of files.
The limitation of determine if the cumulative file size associated with each of the one or more recurring files exceeds an adjustable threshold and transmit the exclusion list to a device management for analysis, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitations of generic computer components. That is, nothing in the claim element preclude the step from practically being performed in the mind. For example, “determining” in the context of the claim 
The limitation of receive a master exclusion list from the device management server based on the analysis, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitations of generic computer components. That is, nothing in the claim element preclude the step from practically being performed in the mind. For example, “determining” in the context of the claim encompasses an observation or evaluation that displays certain results based the analysis of the gathered recurring files of the plurality of files to add data describing the recurring file to an exclusion list” in the context of this claim encompasses the user analyzing and determining at least part of the obtained information for presentation, in other words, presenting certain results of the collection and analysis.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the limitation of generic computer components, then it falls within the “Mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea
This judicial exception is not integrated into a practical application. In particular, the claims recites the additional elements “information handling”, and “a device management server”, and “storing the set of excluded files into the local storage resource of the information handling system”. The information handling system, and device management server, in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the judicial exception using a generic computer component (see MPEP 2106.05(f). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the monitoring, analyzing and receiving steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 10 is dependent on claim 9 and includes all the limitations of claim 9. Therefore, claim 10 recites the same abstract idea of "a human gathering data". The claim recites the additional limitations of "wherein the device management server is configured to: receive a plurality of exclusion lists, each exclusion list including data describing one or more excluded files, and each exclusion list transmitted by an information handling system in the computing environment; select the set of excluded files from the plurality of exclusion lists; generate the master exclusion list; and transmit the master exclusion list to each information handling system in the computing environment", which elaborates in the abstract idea of a human gathering data, and therefore, does not amount to significantly more than the abstract idea.
which integrates into a practical application that renders claim 11 eligible under 35 USC 101.

Claim 12 is dependent on claim 9 and includes all the limitations of claim 9. Therefore, claim 12 recites the same abstract idea of "a human gathering data". The claim recites the additional limitations of "wherein the file exclusion driver is further configured to: identify one or more large files of the plurality of files, each of the one or more large files associated with a file size that exceeds the adjustable threshold; and add data describing the one or more large files to the exclusion list", which elaborates in the abstract idea of a human gathering data, and therefore, does not amount to significantly more than the abstract idea.

Claim 13 is dependent on claim 9 and includes all the limitations of claim 9. Therefore, claim 13 recites the same abstract idea of "a human gathering data". The claim recites the additional limitations of "wherein the file exclusion driver is further configured to: identify one or more folders storing the one or more recurring files on the information handling system; and add data describing the one or more folders to the exclusion list", which elaborates in the abstract idea of 

Claim 14 is dependent on claim 9 and includes all the limitations of claim 9. Therefore, claim 14 recites the same abstract idea of "a human gathering data". The claim recites the additional limitations of "wherein the file exclusion service is further configured to: redirect the set of excluded files from being stored in the write filter overlay of the information handling system via an application programming interface", which integrates into a practical application that render claim 6 eligible under 35 USC 101.

Claim 15 is dependent on claim 9 and includes all the limitations of claim 9. Therefore, claim 15 recites the same abstract idea of "a human gathering data". The claim recites the additional limitations of " wherein the cumulative file size is comprised of a file size for each instance in which the recurring file was previously stored in the write filter overlay ", which elaborates in the abstract idea of a human gathering data, and therefore, does not amount to significantly more than the abstract idea.

Claim 16 is dependent on claim 9 and includes all the limitations of claim 9. Therefore, claim 16 recites the same abstract idea of "a human gathering data". The claim recites the additional limitations of " wherein the one or more recurring files include at least one of: a plurality of log files; a plurality of browser cache files; and a plurality of application cache files", which elaborates in the abstract idea of a human gathering data, and therefore, does not amount to significantly more than the abstract idea.

At step 2A, prong one, the claims recites “receiving, a plurality of exclusion lists…; selecting a set of excluded files from the plurality of exclusion lists, the set of excluded files to be stored in a local storage resource in each of the plurality of information handling systems in the computing environment; generating a master exclusion list, wherein the master exclusion list includes the set of excluded files; and transmitting the master exclusion list to each of the plurality of information handling systems in the computing environment”.
The limitations of receiving a plurality of exclusion lists, each exclusion list including data describing one or more excluded files, and each exclusion list transmitted by an information handling system in the computing environment, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitations of generic computer components. That is, nothing in the claim element preclude the step from practically being performed in the mind. For example, “receiving” in the context of the claim encompasses an observation or evaluation that gathers plurality of exclusion lists.
The limitation of selecting a set of excluded files from the plurality of exclusion lists, and generating a master exclusion list, wherein the master exclusion list includes the set of excluded files, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitations of generic computer components. That is, nothing in the claim element preclude the step from practically being performed in the mind. For example, selecting and generating” in the context of the claim encompasses an observation or evaluation that analyzed the gathered plurality of exclusion lists”.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the limitation of generic computer components, then it falls within the “Mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea
This judicial exception is not integrated into a practical application. In particular, the claims recites the additional elements “information handling system”, and “a device management server”, and “local storage resource of the plurality of information handling system”. The information handling system, and device management server, in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the judicial exception using a generic computer component (see MPEP 2106.05(f). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)). The “local storage resource of the information handling system", does not add a meaningful limitation to the method, and is an extra-solution activity that does not meaningfully limit the claim. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the receiving, selecting, generating and transmitting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 18 is dependent on claim 17 and includes all the limitations of claim 17. Therefore, claim 18 recites the same abstract idea of "a human gathering data". The claim recites the additional limitations of "wherein the data describing one or more excluded files includes at least one of. a filename of the excluded file; a cumulative file size associated with the excluded file; and a frequency in which the excluded file has been previously stored in a write filter overlay of the information handling system", which elaborates in the abstract idea of a human gathering data, and therefore, does not amount to significantly more than the abstract idea.

Claim 19 is dependent on claim 18 and includes all the limitations of claim 18. Therefore, claim 19 recites the same abstract idea of "a human gathering data". The claim recites the additional limitations of "wherein the cumulative file size is comprised of a file size for each instance in which the excluded file was previously stored in the write filter overlay", which elaborates in the 

Claim 20 is dependent on claim 17 and includes all the limitations of claim 17. Therefore, claim 20 recites the same abstract idea of "a human gathering data". The claim recites the additional limitations of "wherein the one or more excluded files include at least one of. a plurality of log files; a plurality of browser cache files; and a plurality of application cache files ", which elaborates in the abstract idea of a human gathering data, and therefore, does not amount to significantly more than the abstract idea.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Article entitled “Efficient Tracking, Monitoring, and Orchestration of Cloud Resources”, Du et al., (involved in an efficient and effective framework to automatically track, monitor, and orchestrate resource usage in an Infrastructure as a Service (IaaS) system that is widely used in cloud infrastructure. We use novel tracking method to continuously track important system usage metrics with low overhead, and develop a Principal Component Analysis (PCA) based approach to continuously monitor and automatically find anomalies based on the approximated tracking results. We show how to dynamically set the tracking threshold based on the detection results, and further, how to adjust tracking algorithm to ensure its optimality under dynamic workloads. Lastly, when potential anomalies are identified, we use introspection tools to perform memory forensics on VMs guided by analyzed results from tracking and monitoring to identify malicious 
US10402231 (involved in adjusting variable limit on concurrent code executions).
US10880366 (involved in enabling stateless status checks using collector redirection)
US 2018/0129569 (involved in using a specialized buffer to identify a file for exclusion).
US 2013/0198742 (involved in performing an examination process on the virtual machine image information to determine characteristics of the virtual machine image information including temporary attributes of the virtual machine image information; performing an exclusion block identification process based upon results of the examination process to identify exclusion blocks, wherein exclusion blocks are identified for exclusion from a subsequent operation; and forwarding an indication of the exclusion blocks to the subsequent operation. In one embodiment the method is performed within a File Server)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        March 22, 2021